Exhibit 10.6(a)

June 1, 2011

Altis Partners (Jersey) Limited

2 Hill Street

St Helier, Jersey

Channel Islands JE2 4UA

Attention: Mr. Stephen Hedgecock

Re: Management Agreement Renewals

Dear Mr. Hedgecock:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2012 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

CTA Capital LLC

 

  •  

Global Diversified Futures Fund L.P.

 

  •  

Emerging CTA Portfolio L.P.

 

  •  

CMF Altis Partners Master Fund L.P.

 

  •  

Institutional Futures Portfolio L.P.

 

  •  

Global Futures Fund Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1302.

Very truly yours,

CERES MANAGED FUTURES LLC

 

By:  

/s/ Jennifer Magro

  Jennifer Magro   Chief Financial Officer and Director

ALTIS PARTNERS (JERSEY) LIMITED

 

By:  

/s/ Stephen Hedgecock

  Print Name: Stephen Hedgecock

JM/sr